Citation Nr: 0334322	
Decision Date: 12/09/03    Archive Date: 12/16/03	

DOCKET NO.  99-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to an increased evaluation for left thalamic 
lacunar infarction with residual right hemiparalysis and 
sensory loss, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, that denied the benefit 
sought on appeal.  (The veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Fargo, North Dakota.)  The veteran, who had active service 
from October 1950 to October 1952, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  

A BVA decision dated in December 2000 determined that service 
connection was in effect for left thalamic lesions with 
decreased sensation of the right side of the body, and 
remanded the issue of entitlement to an increased evaluation 
for the veteran's service-connected disability for additional 
development.  That development was accomplished, and the case 
was returned to the Board for further appellate review.  A 
BVA decision dated in August 2002 affirmed the RO's denial of 
the benefit sought on appeal.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in June 2003, 
the Court granted a Joint Motion for Remand (Joint Motion) 
filed in the case and vacated the Board's August 2002 
decision.  The case was subsequently returned to the Board.  


REMAND

A preliminary review of the record discloses that the Joint 
Motion pointed out that the veteran's disability manifests 
symptomatology in the right upper and lower extremities and 
suggested that the veteran may be entitled to separate 
evaluations for his right arm and leg.  In this regard, the 
Board's now vacated August 2002 decision concluded that the 
veteran's symptoms were purely sensory and affirmed the RO's 
denial of an evaluation in excess of 10 percent under 
38 C.F.R. § 4.124a, Diagnostic Code 8009.  However, the Joint 
Motion pointed out that the Note under the heading "Diseases 
of the Peripheral Nerves" provided for evaluations based on 
wholly sensory residuals and indicated that the Board should 
have considered whether the veteran was entitled to a higher 
evaluation for his disability under Diagnostic Codes 8510 to 
8530.  However, it is not clear from the medical evidence 
whether the left thalamic lacunar infarction is responsible 
for the symptomatology the veteran experiences in his right 
upper and lower extremities or whether the veteran's 
disability produces any actual impairment of his peripheral 
nerves.  As such, the Board is of the opinion that a further 
examination of the veteran is necessary.  

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this regard, the Board acknowledges that the RO informed 
the veteran of the provisions of the VCAA by way of a letter 
dated in March 2001.  However, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) addressed the VCAA notice 
requirements.  It is not clear whether this decision will 
have any bearing on the notice provided to the appellant 
concerning the VCAA, but the RO will have an opportunity to 
address this matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  The veteran should be afforded a 
neurological examination to assess the 
severity and manifestations of the left 
thalamic lacunar infarction.  Any and all 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The examiner is also 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
the examiner is requested to specify 
whether the veteran's disability produces 
any actual impairment of the cranial or 
peripheral nerves, and if so, to specify 
the specific nerves involved.  If the 
veteran's disability produces impairment 
of any cranial or peripheral nerves, the 
examiner is further requested to specify 
whether the impairment is mild, moderate 
or severe.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

2.  The RO should consider whether the 
veteran is entitled to separate 
evaluations for his disability based on 
involvement of the right upper and lower 
extremities.  

3.  The RO should ensure that all of the 
VCAA notice and assistance obligations 
have been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5103, 5103A, and any other 
applicable legal precedent.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003)



